Determination of respondent Department of Housing Preservation and Development (HPD), dated August 22, 2012, which, after a hearing, terminated petitioner’s Section 8 rent subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Eileen A. Rakower, J.], entered April 9, 2013), dismissed, without costs.
The determination is supported by substantial evidence, including petitioner’s own testimony (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). Such evidence shows that petitioner failed to pay his portion of the rent for the subject apartment for an extended period of time (see 24 CFR 982.552); that he vacated the premises without notifying or obtaining the approval of HPD; and that he was absent from the premises for more than 180 days (see 24 CFR 982.312).
We have considered petitioner’s remaining contentions and find them unavailing.
Concur—Mazzarelli, J.E, Acosta, Andrias, Saxe and Clark, JJ.